UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-08606 DWS Target Date Series (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:8/31 Date of reporting period: 11/30/10 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as of November 30, 2010(Unaudited) DWS LifeCompass 2020 Fund Shares Value ($) Equity - Equity Funds 58.6% DWS Capital Growth Fund "Institutional" DWS Communications Fund "Institutional" DWS Disciplined Market Neutral Fund "Institutional" DWS Diversified International Equity Fund "Institutional" DWS Dreman International Value Fund "Institutional"* DWS Dreman Mid Cap Value Fund "Institutional" DWS Dreman Small Cap Value Fund "Institutional" DWS Emerging Markets Equity Fund "Institutional" DWS Equity 500 Index Fund "Institutional" DWS Europe Equity Fund "Institutional" DWS Global Small Cap Growth Fund "Institutional"* DWS Global Thematic Fund "Institutional" DWS Gold & Precious Metals Fund "Institutional" DWS Growth & Income Fund "Institutional" DWS Health Care Fund "Institutional"* DWS International Fund "Institutional" DWS Large Cap Focus Growth Fund "Institutional" DWS Large Cap Value Fund "Institutional" DWS RREEF Global Infrastructure Fund "Institutional" DWS RREEF Global Real Estate Securities Fund "Institutional" DWS RREEF Real Estate Securities Fund "Institutional" DWS S&P 500 Plus Fund "S" DWS Small Cap Core Fund "S" DWS Small Cap Growth Fund "Institutional"* DWS Strategic Value Fund "Institutional" DWS Technology Fund "Institutional"* Total Equity - Equity Funds (Cost $121,164,336) Equity - Exchange-Traded Funds 10.6% iShares MSCI Australia Index Fund iShares MSCI Canada Index Fund iShares MSCI EAFE Small Cap Index Fund iShares MSCI France Index Fund iShares MSCI Germany Index Fund iShares MSCI Japan Index Fund iShares MSCI Netherlands Investable Market Index Fund iShares MSCI United Kingdom Index Fund Total Equity - Exchange-Traded Funds (Cost $20,880,122) Fixed Income - Bond Funds 30.7% DWS Core Fixed Income Fund "Institutional" DWS Emerging Markets Fixed Income Fund "Institutional" DWS Enhanced Commodity Strategy Fund "Institutional" DWS Floating Rate Plus Fund "Institutional" DWS Global Bond Fund "S" DWS Global Inflation Plus Fund "Institutional" DWS GNMA Fund "Institutional" DWS High Income Fund "Institutional" DWS Short Duration Plus Fund "Institutional" DWS US Bond Index Fund "Institutional" Total Fixed Income - Bond Funds (Cost $66,635,212) Fixed Income - Money Market Fund 0.3% Central Cash Management Fund(Cost $519,816) % of Net Assets Value ($) Total Investment Portfolio (Cost $209,199,486) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $215,238,145.At November 30, 2010, net unrealized appreciation for all securities based on tax cost was $1,472,023.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $13,497,684 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $12,025,661. EAFE: Europe, Australasia and Far East MSCI: Morgan Stanley Capital International Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2010 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Equity Funds $ $
